Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00793-CV



GALVESTON ISLAND WATER PARK, L.P., Appellant

V.

GALVESTON CENTRAL APPRAISAL DISTRICT, Appellee



On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 2006CV0906



MEMORANDUM OPINION	Appellant Galveston Island Water Park, L.P. has failed to timely file a brief. 
See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified
that this appeal was subject to dismissal, appellant did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.